Citation Nr: 1138679	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability prior to May 11, 2009, and from July 31, 2009.  

2.  Entitlement to a rating in excess of 10 percent for a right knee disability prior to January 25, 2010, and from April 30, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to September 1979, and from February 1981 to August 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision that increased the ratings for the Veteran's service-connected bilateral knee disabilities to 10 percent, effective November 30, 2006.  [A July 2009 rating decision assigned a temporary total (100%) convalescent rating effective from May 11, 2009 through July 2009 for the Veteran's service-connected left knee disability.  A July 2010 rating decision assigned a temporary total (100%) convalescent rating effective from January 25, 2010 through April 2010 for the Veteran's service-connected right knee disability.  Accordingly, those periods of time are not for consideration.  Notably, the Veteran has not expressed disagreement with the July 2009 and July 2010 rating decisions to the extent they assigned temporary total convalescent ratings.]  

In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  The Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration at the Travel Board hearing.  In October 2011, the Veteran again submitted additional evidence with a waiver of AOJ consideration.  

At the August 2011 Travel Board hearing, the Veteran raised a claim of service connection for a psychiatric disability secondary to her service-connected bilateral knee disabilities.  Such matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The matters of entitlement to further increases in the ratings for the Veteran's left and right knee disabilities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.  


FINDINGS OF FACT

1.  Throughout, the Veteran's service-connected left knee disability has been manifested by, at least, X-ray confirmed arthritis with some limitation of motion, and evidence of slight instability.  

2.  Throughout, the Veteran's service-connected right knee disability has been manifested by, at least, X-ray confirmed arthritis with some limitation of motion, and evidence of slight instability.  


CONCLUSIONS OF LAW

1.  For the entire appeal period a combined 20 percent rating (based on a formulation of 10 percent under Code 5257 and 10 percent under Code 5003), at least, is warranted for the Veteran's service-connected left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 5260, 5261 (2011).  

2.  For the entire appeal period a combined 20 percent rating (based on a formulation of 10 percent under Code 5257 and 10 percent under Code 5003), at least, is warranted for the Veteran's service-connected right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 5260, 5261 (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as generic notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As this decision does not involve any final denial (it leaves open the matters of entitlement to ratings in excess of 20 percent for the Veteran's left and right knee disabilities), there is no reason to belabor the impact of the VCAA in this matter.  Any notice defect or duty to assist omission (to date) is harmless.  

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's service-connected left and right knee disabilities encompass arthritis and instability, and may be rated under the criteria for rating either pathology (or both).  The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptoms.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  

Arthritis shown by X-ray is rated based on limitation of motion of the affected part under the appropriate code for the affected joint.  When there is arthritis with at least some limitation of motion, but which would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each major joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.  

Code 5257 provides for a 10 percent rating for knee disability manifested by slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Under Code 5260, flexion of the knee limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  Under Code 5261, extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.  

In claims for increased ratings, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a June 2007 VA Form 21-4138, Statement in Support of Claim, the Veteran stated that her knees have started buckling when she walks and that they are painful doing many everyday things involving her knees.  

July 2007 Sentara Careplex Hospital private treatment records show treatment consisting of electric stimulation, therapeutic exercises, and manual therapy for the Veteran's knees.  

June to December 2007 Dr. R.B. private treatment records include June 2007 X-rays of the knees that found minimal degenerative changes in the right knee, and a small enthesophyte at the insertion of the quadriceps tendon in the left knee.  

July to October 2007 Hampton Roads Orthopaedics & Sports Medicine private treatment records note complaints of bilateral knee pain, soreness (particularly around the knee caps), stiffness, swelling, and buckling; she denied catching or locking.  On physical examination, her knees were stable to varus, valgus, and anterior and posterior drawer testing.  There was no significant pain with McMurray's testing.  There was pain with patellar compression and tenderness along the medial joint line, right worse than left.  She was given a prescription for Voltaren and received a cortisone injection in the right knee in August 2007.  She was also instructed to begin physical therapy with quadriceps strengthening.  Beginning in September 2007, she received Supartz injections to her knees, from which she reported no improvement in her pain levels.  

On October 2007 examination on behalf of VA, the Veteran reported bilateral knee weakness, stiffness, giving way, locking up, dislocation, popping, and soreness; she denied swelling, heat, redness, lack of endurance, and fatigability.  She also complained of constant aching and sharp pain (rated an 8 on a scale to 10), elicited by walking, sitting, exercise, and other activities, and relieved by rest and medication.  She indicated the pain is greater in the right knee than the left, and that she must constantly change positions.  She reported it hurts to walk, sit, and climb, among other things.  On physical examination, the Veteran's posture and gait were within normal limits, with no signs of abnormal weight bearing.  Left knee range of motion was from 0 to 90 degrees, with crepitus, weakness, tenderness, and guarding of movement noted; there was no edema, effusion, redness, heat, subluxation, or genu recurvatum and locking pain.  Right knee range of motion was from 0 to 100 degrees, with crepitus, weakness, tenderness, and guarding of movement noted; there was no edema, effusion, redness, heat, subluxation or genu recurvatum and locking pain.  Bilateral knee joint function was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, incoordination, with pain as the major functional impact, although not additionally limiting joint function in range of motion.  Bilateral knee anterior and posterior cruciate ligaments stability testing, medial and lateral collateral ligament stability testing, and medial and lateral meniscus testing were within normal limits.  X-rays revealed the right knee was within normal limits, and the left knee showed degenerative arthritic changes.  It was noted the Veteran's bilateral knee disabilities effect on her usual occupation and daily activity is the inability to stand or walk for prolonged periods.  

March 2008 Warwick Primary Care private treatment records note the Veteran's complaints of bilateral knee pain, locking, and stiffness.  She indicated the left knee was now hurting as badly as the right knee.  She reported popping and grinding in the left knee behind the kneecap.  On physical examination, there was tenderness along the patella, particularly medially.  There was no significant tenderness along the medial or lateral joint line; no pain with McMurray's testing; the knees were stable to varus and valgus stress testing; and there was no problem with anterior drawer testing.  X-rays of the knees revealed the joint spaces were well preserved and the patella appeared to be tracking reasonably well.  The assessment was a little lateral deviation to the Veteran's patella coming into extension.  MRI of the right knee revealed no evidence of abnormality, with no evidence of meniscal tear, chondral defect or other abnormality.  It was noted she was suffering from patellofemoral syndrome and patella maltracking.  It was also noted the Veteran may benefit from a lateral release.  

April 2008 VA treatment records noted the Veteran's complaints of bilateral knee throbbing, popping pain, worse with movement.  She indicated she was unable to walk 100 feet and walk up and down 4 steps.  On physical examination, it was noted there was right knee pain on external rotation, and there was left knee pain with all range of motion.  

In her April 2008 notice of disagreement, the Veteran reported she bought a quadriceps percussion massager with heat that she uses on a daily basis.  She also reported her knees lock up and she has pain whenever she bends her knees, and when she straightens them there is a popping sound.  

VA treatment records include November 2008 bilateral knee X-rays that revealed bilateral degenerative joint disease (DJD).  May 2009 treatment records note the Veteran's complaint of left knee pain under the patella and posterior of the knee.  She also complained of stiffness with rest, and locking, catching, and popping.  On physical examination, there was pain with McMurray's testing, patella tenderness, but no instability and no swelling.  

On May 11, 2009, the Veteran underwent left knee arthroscopic synovectomy.  

An August 2009 letter from the United States Postal Service Postmaster at the Veteran's employment indicated the Veteran works as a supervisor, whose duties include providing street supervision of letter carriers.  This responsibility involves getting out and walking for extended periods of time with carriers.  Due to the Veteran's physical limitations from her knees, it was noted she was unable to perform this portion of her duties and responsibilities.  

August to October 2009 VA treatment records note the Veteran's complaints of left knee pain around the patella and popping, and that she was unable to bend her knee while in the shower or with other activities without her knee buckling and giving way.  On physical examination, there was mild swelling, with range of motion from 0 to 120 degrees and good stability.  In September 2009, she was to begin a viscosupplementation injection series, which were noted to have only resolved her left knee swelling, but still had complaints of pain, popping, giving way and buckling.  It was noted the Veteran's condition is likely to worsen with time, and that she will likely need knee replacements in the future.  In October 2009, bilateral knee braces were ordered and issued.  

On November 2009 examination on behalf of VA, the Veteran reported bilateral knee stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, effusion, subluxation and pain.  She also complained of left knee weakness and right knee maltracking and popping arthritis.  On physical examination, her posture and gait were normal with no signs of abnormal weight bearing.  It was noted she requires a brace on her knees for support.  She reported flare-ups with physical activity, walking, sitting, bending, and climbing, occurring spontaneously, and alleviated by medications.  Left knee range of motion was from 0 to 110 degrees, with pain beginning at 80 degrees.  Right knee range of motion was from 0 to 120 degrees.  Both knees revealed crepitus, without edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, subluxation, guarding of movement, genu recurvatum or locking pain.  Medial/lateral collateral ligaments stability testing, anterior/posterior cruciate ligaments stability testing, and medial/lateral meniscus stability testing were all within normal limits for both knees.  Bilateral knee X-rays revealed degenerative arthritic changes.  

January 2010 VA treatment records note the Veteran's complaints of right knee pain, worse with walking, stairs, and ramps.  She indicated she sleeps with her bilateral knee braces so that her knees do not touch which decreases the pain slightly.  She further reported she experiences locking, popping, and giving way.  

On January 25, 2010, the Veteran underwent right knee arthroscopy, synovectomy and plica excision for right knee medial plica and synovitis.  

A February 2010 Hampton Roads Orthopaedics and Sports Medicine private treatment record noted the Veteran's complaints of bilateral knee stiffness.  It was noted she would only let the staff flex her knees to about 30 degrees.  She was able to flex her knees to about 80 degrees, the left being a little stiffer than the right.  It was noted she has continued bilateral knee pain, of unknown origin.  

February to April 2010 VA treatment records include a February 2010 report noting the Veteran was ambulating with a cain with a stiff right lower extremity gait.  March 2010 reports found range of motion from 0 to (at worst) 115 degrees.  April 2010 records note the Veteran's report that physical therapy and medication do not help her bilateral knee pain, but that the braces work some.  She complained of bilateral knee pain and popping.  

March to April 2010 Orthopaedic & Spine Center private treatment records note the Veteran's complaints of bilateral knee pain, swelling, redness, and popping.  On physical examination, there was patellofemoral crepitance, but the knees were otherwise normal.  March 2010 MRI of her knees found trochlear chondromalacia in the right knee, and minimal trochlear chondromalacia in the left knee.  Physical examination found effusion in the right knee and patellofemoral crepitance, right greater than left.  It was noted the next step in her treatment was knee replacement surgery.  

October 2010 Hampton Roads Orthopaedics and Sports Medicine private treatment records note the Veteran's complaints of bilateral knee weakness, stiffness, swelling, pain, and difficulty ascending and descending stairs.  Left knee range of motion was from 26 to 49 degrees, and right knee range of motion was from 18 to 67 degrees.  It was noted she walked with an awkward gait and that she would not let her knees flex beyond 80 to 90 degrees (indicating she was fighting the physical examination process).  

On January 2011 examination on behalf of VA, the Veteran complained of bilateral knee weakness, stiffness, swelling, popping, redness, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  She reported flare-ups as often as multiple times per day, each lasting for several hours, and precipitated by physical activity.  She indicated she has difficulty going up and down stairs, bending, walking or sitting for prolonged periods of time, and difficulty finding a comfortable sleeping position.  On physical examination, she had an antalgic gait.  It was noted she required a brace for her knees.  Left knee range of motion was from 85 to 125 degrees, and right knee range of motion was from 85 to 120 degrees (limited to 115 degrees on repetitive range of motion).  Both knees revealed guarding of movement and crepitus; there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, heat, deformity, malalignment, subluxuation, genu recurvatum and locking pain.  Joint function of both knees was additionally limited by pain after repetitive use; they were not additionally limited by fatigue, weakness, lack of endurance or incoordination.  Medial/lateral collateral ligaments stability testing, anterior/posterior cruciate ligaments stability testing, and medial/lateral meniscus stability testing were within normal limits for both knees.  X-rays of both knees revealed mild degenerative arthritic changes.  It was noted her knee disabilities' effect on her occupation is she cannot walk or stand for prolonged periods of time, and that her daily activities were not affected by her bilateral knee disabilities.  

April 2010 to May 2011 VA treatment records include an April MRI that found mild degenerative changes of the left knee, and a medial meniscal tear of the right knee.  

A May 2011 addendum to the January 2011 VA examination noted the range of motion studies as reported in the January 2011 examination report were most likely a typo, and that bilateral knee range of motion was from 5 to 120 degrees.  

A May 2011 Certification of Health Care Provider for Employee's Serious Health Condition by Dr. R.B. noted the Veteran has swelling and pain in her joints causing her knees to give out and make walking, climbing, and bending difficult.  

A May 2011 Dr. M.A.Y. private treatment record noted the Veteran's complaints of bilateral knee pain, worse in the left knee.  On physical examination, her knees showed very mild swelling, with full range of motion with pain on full flexion.  She was excused from work from 5/19/11 to 5/23/11.  

A July 2011 Orthopaedic & Spine Center private treatment initial physical therapy evaluation report noted the Veteran's gait was slightly antalgic.  On physical examination, extension was within normal limits, and flexion was to 120 to 125 degrees with discomfort.  

A July 2011 VA treatment record notes the Veteran's complaint of chronic bilateral knee pain and popping.  On physical examination, there was mild bilateral genu varum and slight soft tissue asymmetry making the right knee look larger.  Range of motion was from 0 to 145 degrees, with no crepitation except for a pop at full extension.  McMurray's testing was negative, and there was 1+ valgus laxity at 20 degrees, with all other ligaments stable.  

At the August 2011 Travel Board hearing, the Veteran reported she has special accommodations at work because of her bilateral knee disabilities.  Specifically, she reported she cannot do rout inspections, and that she has to stand and sit every 15 to 30 minutes (transcript, p.4).  She indicated she has knee braces and a walker (p.5).  She reported her knees given way whenever she is walking distance or sits or stands for too long (p.8).  She stated she cannot exercise, walk distance, or sit in a car for too long because of her knees (p.9).  She further related that she would be unable to do activities of daily living without her husband (p.11).  

At the outset, the Board observes that while generally piecemeal adjudication is to be avoided, unnecessary delay in awarding a Veteran a benefit to which entitlement is clearly shown likewise should be avoided (as a disservice to the Veteran).  Consequently, this decision addresses only entitlement to a 20 percent rating for the Veteran's left and right knee disabilities, and consideration of entitlement to a rating in excess of 20 percent is addressed in the remand below.  

The evidence reasonably reflects that throughout the appeal period the Veteran's left and right knee disabilities have been manifested by X-ray confirmed arthritis and some limitation of motion (see October 2007 VA examination report, e.g.).  Consequently, she is entitled to, at least, a 10 percent rating for such pathology under 38 C.F.R. § 4.71a, Code 5003.  Furthermore, while some specific tests for stability on VA examinations have been normal, there is evidence of, at least, slight instability throughout (see Veteran's persistent complaints of such, her reports of episodes of giving, and the use of knee braces - presumably, they would not have been prescribed if her providers did not believe there was instability).  Accordingly, a 10 percent, at least, rating is warranted for instability under Code 5257.  

Combining the ratings under Codes 5003 and 5257 results in a 20 percent rating for the Veteran's left and right knee disabilities.  38 C.F.R. § 4.25.  The matter of entitlement to a rating in excess of 20 percent is addressed in the remand below.  


ORDER

A (combined) 20 percent rating is granted for the Veteran's left knee disability, subject to the regulations governing payment of monetary awards (and to the further action specified below).  

A (combined) 20 percent rating is granted for the Veteran's right knee disability, subject to the regulations governing payment of monetary awards (and to the further action specified below).  


REMAND

In her Travel Board hearing testimony (and in evidence submitted with a waiver of AOJ consideration), the Veteran indicated that she was issued a walker for her bilateral knee disabilities in August 2011.  While she submitted additional evidence in October 2011 that consists of VA treatment records as recent as August 2011 (but which do not note the issuance of a walker), the most recent VA treatment records secured by the RO that have been associated with the claims file are dated in May 2011.  Updated records may contain pertinent information (and VA records are constructively of record), and therefore must be secured.  

In addition, at the hearing, the Veteran noted that she was prescribed bed rest for her bilateral knee disabilities from January to March 2011, and in May and June 2011 at Patient First Clinic Emergency Room, records of which would support her claims for increase (pgs. 6, 13).  While she also noted she was prescribed bed rest from January to April 2010, such bed rest was in conjunction with convalescence for her right knee disability for which, as noted above, a temporary total (100%) convalescent rating has been assigned.  

Finally, the Board notes that evidence associated with the claims file since the most recent VA examination in January 2011 suggests her symptoms have increased in severity.  See, e.g., April 2011 right knee MRI that found a medial meniscal tear.  A contemporaneous examination to ascertain the current severity of the left and right knee disabilities is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify the providers of any and all treatment and evaluations she has received for her bilateral knee disabilities since January 2011 and to provide any releases necessary for VA to secure records of any such private treatment.  The RO should secure copies of complete clinical records from all identified sources (and specifically updated, since May 2011, VA records outstanding, as well as records from Patient First Clinic).  If any private provider does not respond to the RO's request for records the Veteran has identified, the Veteran should be so notified, and advised that ultimately it is her responsibility to ensure that such records are received.  

2. The RO should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of her service-connected bilateral knee disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed.  The findings reported should specifically include ranges of motion, noting the exact measurements for flexion and extension (and identifying any objective evidence of pain and its effect on function).  The examiner must also note the degree of any recurrent subluxation or lateral instability (i.e., slight, moderate, severe).  All symptoms and functional limitations (including due to incoordination, weakened movement and excess fatigability on use) due to the left and right knee disabilities should be described in detail.  
The examiner must explain the rationale for all opinions given.  

3. The RO should then readjudicate the matters of entitlement to ratings in excess of 20 percent for the left and right knee disabilities.  If such remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


